Name: 92/205/EEC:Council Decision of 16 March 1992 concerning the conclusion of the Framework Agreement for cooperation between the European Economic Community and the Eastern Republic of Uruguay
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  America;  European construction
 Date Published: 1992-04-08

 8.4.1992 EN Official Journal of the European Communities L 94/1 COUNCIL DECISION of 16 March 1992 concerning the conclusion of the Framework Agreement for cooperation between the European Economic Community and the Eastern Republic of Uruguay (92/205/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, in order to attain its objectives regarding external economic relations, the Community should approve the Framework Agreement for cooperation with the Eastern Republic of Uruguay, HAS DECIDED AS FOLLOWS: Article 1 The Framework Agreement for cooperation between the European Economic Community and the Eastern Republic of Uruguay is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 25 of the Agreement (3). Article 3 The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Committee set up by Article 21 of the Agreement. Article 4 This Decision shall be published in the Official Journal of the European Communities and shall enter into force on the day of publication. Done at Brussels, 16 March 1992. For the Council The President Jorge BRAGA DE MACEDO (1) OJ No C 228, 3. 9. 1991, p. 20. (2) Opinion delivered on 14 February 1992 (not yet published in the Official Journal). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.